UNITED STATES COURT OF APPEAL FOR THE FEDERAL CIRCUIT

                                    January 13, 2010


                                       ERRATA



Misc. No. 908                                          In re US


Decided: December 30, 2009                             Precedential Opinion


Please make the following changes:

         On page 8, line 14, indent the paragraph starting with the words “As early as
1855.”

        On page 14, line 5, delete the extra “A.” in the subheading so that it reads --A.
Identity of the Client --